STATE OF MICHIGAN

                           COURT OF APPEALS



GRACE TRANSPORTATION, INC., STEFAN                                  UNPUBLISHED
GLOWACKI, JOSEPH MEDICAL SUPPLY, and                                January 31, 2017
UTICA PHYSICAL THERAPY,

              Plaintiffs-Appellants,

v                                                                   No. 329276
                                                                    Wayne Circuit Court
FARM BUREAU GENERAL INSURANCE                                       LC No. 14-016070-NF
COMPANY OF MICHIGAN,

              Defendant-Appellee.


Before: BECKERING, P.J., and SAWYER and SAAD, JJ.

BECKERING, P.J., (concurring).

       In light of binding precedent, I concur in result only.



                                                             /s/ Jane M. Beckering




                                                -1-